Citation Nr: 0313292	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1948 to November 
1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran failed to report for an examination scheduled in 
conjunction with his claim for service connection for hearing 
loss; good cause is not shown.


CONCLUSION OF LAW

The claim of service connection for hearing loss is denied.  
38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the July 2000 rating decision and in the 
April 2002 statement of the case, of the reasons and bases 
for the denial of his claim.  The statement of the case 
specifically addressed the directives of VCAA.  The Board 
concludes that the discussions in the rating decision and in 
the statement of the case informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 38 
U.S.C.A. § 5103A.  In this case, VA has fully attempted to 
develop the veteran's claim by obtaining records.  However, 
there was insufficient evidence to decide the veteran's 
claim.  Therefore, the Board sought to further develop the 
veteran's claim and to assist the veteran, however, the 
veteran did not cooperate with the efforts of the Board and 
of the RO.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court further stated that the duty to assist is 
not a blind alley.  Olson v. Principi, 3 Vet. App. 480 
(1992).

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

To the extent that VCAA is applicable, the critical element 
was whether the veteran was informed of the potential 
consequences if he failed to report for an examination.  
Because the case is decided solely on that factor, all duties 
under VCAA have been met.

In the circumstances of this case, a remand on the issue in 
appellate status would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.


Service Connection

38 C.F.R. § 3.160 provides that an original claim is an 
initial formal application on a form prescribed by the 
Secretary.  The veteran submitted his initial formal 
application, that is, his original claim for compensation in 
April 1952.  

In December 1999 the veteran filed a service connection claim 
for hearing loss.  (Although a claim for service connection 
for a different disability, by regulation, this is not the 
original claim for compensation as such had been filed in 
1952.)  In order to comply with VA's duty to assist, the 
Board contacted the veteran in an March 2003 letter, sent to 
his most recent address of record.  He was informed that he 
had been scheduled to undergo a VA examination.  He was 
provided the content of 38 C.F.R. § 3.655. 

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Ibid.

Following the March 2003 notification letter, the veteran was 
scheduled for a VA examination, but he failed to report.  The 
veteran has provided no reason as to why he failed to report 
for his scheduled examination.  

Neither the veteran nor his representative has provided 
evidence showing "good cause" for the veteran's failure to 
report for the scheduled VA examination.  If the veteran 
chooses to make himself unavailable while at the same time 
pursuing a claim for VA benefits, that is his choice and he 
must bear any adverse consequences of such action.  What is 
clear is that VA has taken thorough and concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  Further action without response or assistance from 
the veteran constitutes a waste of limited government 
resources.  See Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The veteran's claim of service connection for is not "an 
original compensation claim," which would allow the claim to 
be decided based upon the evidence of record when the 
appellant fails to show for an examination.  38 C.F.R. § 
3.655(b).  The veteran had previously filed an original claim 
for compensation.  Rather, his current claim falls under "any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating" and is accordingly denied pursuant to 38 C.F.R. § 
3.655(b).  


ORDER

Service connection for hearing loss is denied.  


REMAND

In a July 2000 rating decision, an increased rating for shell 
fragment wound of the left leg along with healed contusions 
of the bilateral legs was denied.  A notice of disagreement 
was received in December 2000.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).

The Board notes that the RO believed that the veteran was 
appealing the matter of service connection for neurological 
leg disability which is not an issue which has been 
adjudicated for service connection.  The Board observes, 
however, that the veteran's statements with regard to his 
legs are sufficient to constitute a notice of disagreement as 
to the denial of an increased rating.  Any intertwined 
service connection issue should be addressed by the RO.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
an increased rating for shell fragment 
wound of the left leg along with healed 
contusions of the bilateral legs in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  The RO should 
also address any intertwine service 
connection issue raised by the veteran 
including service connection for 
neurological disability on a direct and 
secondary basis.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal on the 
increased rating issue, then the RO 
should return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

